
	

114 HR 248 IH: American Job Protection Act
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 248
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Mr. Boustany introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the employer health insurance mandate.
	
	
 1.Short titleThis Act may be cited as the American Job Protection Act. 2.Repeal of employer health insurance mandate (a)In generalChapter 43 of the Internal Revenue Code of 1986 is amended by striking section 4980H.
 (b)Repeal of related reporting requirementsSubpart D of part III of subchapter A of chapter 61 of such Code is amended by striking section 6056.
			(c)Conforming amendments
 (1)Section 6724(d)(1)(B) of such Code is amended by inserting or at the end of clause (xxiii), by striking and at the end of clause (xxiv) and inserting or, and by striking clause (xxv). (2)Section 6724(d)(2) of such Code is amended by inserting or at the end of subparagraph (FF), by striking , or at the end of subparagraph (GG) and inserting a period, and by striking subparagraph (HH).
 (3)The table of sections for chapter 43 of such Code is amended by striking the item relating to section 4980H.
 (4)The table of sections for subpart D of part III of subchapter A of chapter 61 of such Code is amended by striking the item relating to section 6056.
 (5)Section 1513 of the Patient Protection and Affordable Care Act is amended by striking subsection (c).
				(d)Effective dates
 (1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to months and other periods beginning after December 31, 2013.
 (2)Repeal of study and reportThe amendment made by subsection (c)(5) shall take effect on the date of the enactment of this Act.  